 
SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
 
THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
(this “Amendment”), dated as of June 10, 2013, is entered into by and among
SERVICE CORPORATION INTERNATIONAL, a Texas corporation (the “Borrower”), each of
the Guarantors party hereto (the “Guarantors”), each of the Lenders (as such
term is hereinafter defined) party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent for the Lenders (in such capacity, the “Agent”).
 
PRELIMINARY STATEMENT
 
WHEREAS, the Borrower, the lenders party thereto (the “Lenders”) and the Agent
entered into that certain Second Amended and Restated Revolving Credit Agreement
dated as of March 18, 2011 (as amended by that certain Agreement and First
Amendment to Second Amended and Restated Credit Agreement dated May 25, 2011,
and as from time to time further amended, modified, supplemented, restated or
amended and restated, the “Credit Agreement”), pursuant to which the Lenders
agreed to make available to the Borrower a revolving credit facility;
 
WHEREAS, the Borrower has notified the Agent and the Lenders that the Borrower,
through a wholly owned subsidiary, intends to acquire all the equity interests
of Stewart Enterprises, Inc., a Louisiana corporation (“Stewart Enterprises”);
 
WHEREAS, in anticipation of the acquisition of Stewart Enterprises (the “Stewart
Acquisition”) and to finance a portion of the consideration therefor, the
Borrower intends to (a) obtain an unsecured term loan facility (the “Term
Facility”) and (b) issue senior notes, senior subordinated notes or other debt
securities, or a combination thereof, and/or obtain an unsecured bridge facility
(the “Additional Financing”);
 
WHEREAS, the Borrower has requested that the Agent and the Lenders agree to
amend the Credit Agreement to permit the Stewart Acquisition and the incurrence
of the Term Facility and the Additional Financing;
 
WHEREAS, the Borrower has requested that the Agent and the Lenders agree to
amend certain other provisions of the Credit Agreement; and
 
WHEREAS, the Agent and Lenders are willing to do so subject to the terms and
conditions set forth herein, provided that the Borrower and Guarantors ratify
and confirm all of their respective obligations under the Credit Agreement and
the Loan Documents;
 
NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
 
1.           Defined Terms.  Unless otherwise defined herein, capitalized terms
used herein have the meanings assigned to them in the Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Amendment to Section 1.01.
 
(a)           Section 1.01 of the Credit Agreement is hereby amended to restate
the definitions of “Consolidated Interest Expense”, “Excluded Subsidiaries”,
“Restricted Payment” and “Total Debt” in their entirety as follows:
 
“Consolidated Interest Expense” means, for any period, the actual Cash Interest
Expense (including imputed interest expense in respect of Capital Lease
Obligations) paid or accrued by the Borrower and the Subsidiaries during such
period.
 
“Excluded Subsidiaries” means (a) Wilson Financial Group and each Subsidiary
thereof; (b) Neptune Society, Inc. and each Subsidiary thereof; (c) SCI
International, LLC; (d) Alderwoods Group, LLC; (e) ECI Capital Corporation;
(f) SCI Cerebus, LLC; (g) Investors Trust, Inc., for so long as it is a
regulated trust company; (h) West Lawn Cemetery, for so long as it is subject to
regulatory restrictions prohibiting the execution of a Guarantee Agreement; (i)
each of Fine Finishes, Inc. and Taylor M. Simpson Co., for so long as it is
inactive; (j) each of Lake Lawn Park, LLC, Rest Hills Memorial Park, Inc. and
Heaven’s Pets at Lakelawn Metairie, LLC, for so long as it is an immaterial
non-wholly owned Domestic Subsidiary of Stewart Enterprises; (k) any future
Domestic Subsidiary of Stewart Enterprises (i) for so long as it is subject to
regulatory restrictions that prohibit the execution of a Guarantee Agreement or
(ii) that is an immaterial non-wholly owned Domestic Subsidiary of Stewart
Enterprises, each as certified to the Administrative Agent pursuant to a
certificate of a Financial Officer or other executive officer of the Borrower;
and (l) any Domestic Subsidiary (i) that is treated as a disregarded entity for
U.S. federal income tax purposes, (ii) the primary asset of which consists of
Equity Interests in any Foreign Subsidiary and (iii) that has no outstanding
Guarantee of Indebtedness of the Borrower or any Domestic Subsidiary.
 
“Issuing Bank” means JPMorgan Chase Bank, N.A. and any Lender that is an issuing
bank with respect to the Existing Letters of Credit, each in its capacity as the
issuer of Letters of Credit hereunder, and their successors in such capacity as
provided in Section 2.06(i).  The Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of the Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or any option, warrant or other right to acquire any
such Equity Interests; provided that the term shall not include payments made to
the holders of Equity Interests in Stewart Enterprises made pursuant to the
Stewart Acquisition Agreement or payments made to the holders of the Stewart
Convertible Notes that remain outstanding after the Acquisition Closing Date in
lieu of the conversion thereof into Equity Interests in Stewart Enterprises.
 
 
-2-

--------------------------------------------------------------------------------

 
 
“Total Debt” means the consolidated total Indebtedness of the Borrower and the
Subsidiaries; provided, however, that Indebtedness of the Borrower evidenced by
the New Debt Securities shall be excluded from the calculation of “Total Debt”
from and after the date of issuance thereof through the earlier of the
Acquisition Closing Date and the Escrow Termination Date.
 
(b)           Section 1.01 of the Credit Agreement is hereby amended to add the
following new definitions in proper alphabetical order:
 
“Acquisition Closing Date” means the date (if ever) on which the Stewart
Acquisition is consummated.
 
“Acquisition Sub” means Rio Acquisition Corp., a Delaware corporation and
wholly-owned Subsidiary.
 
“Acquisition Termination Date” means the date (if ever) on which the Stewart
Acquisition Agreement is terminated pursuant to the terms thereof.
 
“Debt Securities” means senior notes, senior subordinated notes and/or other
debt securities issued and sold by the Borrower in a public offering or in a
Rule 144A or other private placement.
 
“Escrow Termination Date” means the date after the Acquisition Termination Date
when the proceeds of the New Debt Securities are released from escrow thereof.
 
“Existing Letters of Credit” means those letters of credit described on Schedule
2.06(k) and, from and after the Acquisition Closing Date, those letters of
credit issued by Bank of America, N.A., naming Stewart Enterprises or one of its
subsidiaries as account party and that are outstanding as of the Acquisition
Closing Date.
 
 
-3-

--------------------------------------------------------------------------------

 
 
“New Debt Securities” means Debt Securities issued from and after the Second
Amendment Effective Date but prior to the earlier of the Acquisition Closing
Date and the Acquisition Termination Date, provided that the proceeds thereof
shall be held in escrow to be used to fund the Stewart Acquisition or, if the
Acquisition Termination Date occurs, to repay the New Debt Securities.
 
“Second Amendment Effective Date” means June 10, 2013.
 
“Stewart Enterprises” means Stewart Enterprises, Inc., a Louisiana corporation.
 
“Stewart Acquisition” means the acquisition of Equity Interests in Stewart
Enterprises in accordance with the Stewart Acquisition Agreement.
 
“Stewart Acquisition Agreement” means that certain Agreement and Plan of Merger
dated as of May 28, 2013, among the Borrower, Acquisition Sub and Stewart
Enterprises, together with all schedules and exhibits thereto.
 
“Stewart Convertible Notes” means Stewart’s 3.125% Senior Convertible Notes due
2014 and 3.375% Senior Convertible Notes due 2016.
 
“Stewart Indenture” means that certain Indenture dated as of April 18, 2011,
among Stewart Enterprises, the guarantors party thereto and U.S. Bank National
Association, as trustee.
 
“Stewart Notes” means the 6.50% Senior Notes due 2019 issued pursuant to the
Stewart Indenture.
 
3.           Amendment to Section 2.06.  Section 2.06 of the Credit Agreement is
hereby amended to restate paragraph (k) in its entirety as follows:
 
“(k)       Existing Letters of Credit.  The Existing Letters of Credit will for
all purposes be considered Letters of Credit under this Agreement.”
 
4.           Amendment to Section 4.02.  Section 4.02 of the Credit Agreement is
hereby amended to restate paragraph (iii) in its entirety as follows:
 
“(iii)           The Administrative Agent shall have received a Borrowing
Request as required by Section 2.03 or the Issuing Bank and the Administrative
Agent shall have received a request for the issuance, amendment, renewal or
extension of a Letter of Credit as required by Section 2.06(b), as applicable.”
 
 
-4-

--------------------------------------------------------------------------------

 
 
5.           Amendment to Article IV.  Article IV of the Credit Agreement is
hereby amended to add the following new Section 4.03 to the end of said Article:
 
“Section 4.03  Credit Events on the Acquisition Closing Date.  Notwithstanding
Section 4.02 above to the contrary, the obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue any Letter of
Credit, in each case, on the Acquisition Closing Date, is subject to the
satisfaction of the following conditions:
 
(i)           The representations and warranties of the Borrower set forth in
Sections 3.01, 3.02, 3.03(b) (except, with respect to any conflict with
applicable law, to the extent such conflict could not reasonably be expected to
result in a Material Adverse Effect), 3.07 (solely to the extent relating to
anti-terrorism and anti-money laundering laws), 3.08, 3.13 and 3.15 (as of the
Acquisition Closing Date, after giving effect to the Stewart Acquisition) shall
be true and correct on and as of the Acquisition Closing Date.
 
(ii)          The representations and warranties made by or with respect to
Stewart Enterprises and its subsidiaries in the Stewart Acquisition Agreement
that are material to the interests of the Lenders, but only to the extent that
the Borrower (or its applicable Affiliate) has the right to terminate its
obligations under the Stewart Acquisition Agreement or decline to consummate the
Stewart Acquisition as a result of a breach of such representations and
warranties, shall be true and correct on and as of the Acquisition Closing Date.
 
(iii)         There shall not have occurred any event, change, circumstance or
effect that would be a Material Adverse Effect (as hereinafter defined) since
December 31, 2012.  For purposes of this clause (iii) only, “Material Adverse
Effect” means any event, circumstance, change or effect that, individually or in
the aggregate with all other events, circumstances, changes and effects, is or
is reasonably likely to (A) be materially adverse to the business, financial
condition, assets, liabilities or continued results of operations of Stewart
Enterprises and its subsidiaries, taken as a whole or (B) prevent Stewart
Enterprises from performing its material obligations under the Stewart
Acquisition Agreement; provided, however, that the foregoing clause (A) shall
not include any event, circumstance, change or effect resulting from (1) changes
in general economic conditions or changes in the financial or securities markets
in general that do not have a materially disproportionate effect (relative to
other industry participants) on Stewart Enterprises and its subsidiaries, taken
as a whole, (2) any changes in regulatory, legislative, or political conditions
or general changes in the death care industry, which do not have a materially
disproportionate effect (relative to other industry participants) on Stewart
Enterprises and its subsidiaries, taken as a whole,
 
 
-5-

--------------------------------------------------------------------------------

 
 
(3) changes in applicable Law or GAAP (in each case as defined in the Stewart
Acquisition Agreement) (or authoritative interpretations thereof), (4) the
public announcement or pendency of the Transactions (as defined in the Stewart
Acquisition Agreement) or any shareholder litigation relating to the Stewart
Acquisition Agreement or such Transactions, (5) (x) any action required or
expressly contemplated by the Stewart Acquisition Agreement or (y) any action
taken at the request of, or with the written consent of, the Borrower or
Acquisition Sub, (6) any failure, in and of itself, by Stewart Enterprises to
meet any projections, forecasts, estimates or predictions in respect of
revenues, earnings or other financial or operating metrics for any period or any
decline in the market price or trading volume of the Shares (as defined in the
Stewart Acquisition Agreement) or the credit rating of Stewart Enterprises (it
being understood that the underlying facts and circumstances giving rise to such
failure may be deemed to constitute, and may be taken into account in
determining whether there has been, a Material Adverse Effect), or (7) any
changes in geopolitical conditions or the outbreak or escalation, or any acts,
of hostilities, war (whether or not declared), sabotage or terrorism.
 
(iv)          The Stewart Acquisition shall have been consummated or
simultaneously with such Borrowing and/or such issuance of such Letter of
Credit, as applicable, shall be consummated in accordance with the Stewart
Acquisition Agreement (without giving effect to any amendments to, waivers of or
consents relating to the Stewart Acquisition Agreement that are materially
adverse to the Lenders and not approved by the Lenders, it being understood that
any amendment to, waiver of or consent relating to the definition of “Material
Adverse Effect” set forth in the Stewart Acquisition Agreement shall be deemed
to be materially adverse to the Lenders).
 
(v)           The Lenders shall have received (A) audited consolidated balance
sheets and related statements of operations, shareholders’ equity and cash flows
of Stewart Enterprises for the three most recently completed fiscal years ended
at least 90 days before the Acquisition Closing Date and (B) unaudited
consolidated balance sheets and related statements of operations, shareholders’
equity and cash flows of Stewart Enterprises for each subsequent fiscal quarter
ended at least 45 days before the Acquisition Closing Date (other than the
fourth fiscal quarter) (and comparable periods for the prior fiscal year).
 
 
-6-

--------------------------------------------------------------------------------

 
 
(vi)         The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 or the Issuing Bank and the Administrative Agent shall
have received a request for the issuance of a Letter of Credit as required by
Section 2.06(b), as applicable (provided that such Borrowing Request and request
for the issuance of a Letter of Credit shall contain no additional
representations and warranties beyond the representations and warranties
described in paragraphs (i) and (ii) of this Section 4.03).
 
Each Borrowing and each issuance of a Letter of Credit on the Acquisition
Closing Date shall be deemed to constitute a representation and warranty by the
Borrower on the Acquisition Closing Date as to the matters specified in
paragraphs (i), (ii), (iii) and (iv) of this Section.”
 
6.           Amendment to Section 5.10.  Section 5.10 of the Credit Agreement is
hereby amended to restate paragraph (a) in its entirety as follows:
 
“(a)       If any Domestic Subsidiary (other than an Excluded Subsidiary,
subject to paragraph (b) below) is formed or acquired after the Effective Date
or any Excluded Subsidiary ceases to be an Excluded Subsidiary, the Borrower
will, within ten (10) Business Days, notify the Administrative Agent and the
Lenders thereof and, promptly but in no event later than forty-five (45)
Business Days after such formation or acquisition, cause such Subsidiary to
execute a Guarantee Agreement.”
 
7.           Amendment to Section 6.01.
 
(a)         Section 6.01 of the Credit Agreement is hereby amended to restate
clauses (h) and (i) in their entirety as follows:
 
“(h)       (i) Unsecured Indebtedness of any Subsidiary, provided that the
aggregate principal amount of all Indebtedness permitted by this subclause (i)
shall not exceed the aggregate principal amount of $20,000,000 at any time
outstanding; and (ii) in addition to the foregoing, unsecured Indebtedness of
Stewart Enterprises in respect of the Stewart Notes in an aggregate principal
amount not to exceed $200,000,000 and in respect of the Stewart Convertible
Notes that remain outstanding after the Acquisition Closing Date;
 
(i)          Obligations incurred in connection with covenants not to compete to
the extent such obligations are treated as indebtedness under GAAP; provided
that the aggregate principal amount of all Indebtedness permitted by this clause
(i) shall not exceed $75,000,000 at any time outstanding;”.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(b)          Section 6.01 of the Credit Agreement is hereby further amended to
delete the word “and” at the end of clause (j) thereof, delete the period at the
end of clause (k) thereof and replace said period with a semicolon and insert
the following new clauses (l), (m), (n) and (o) to the end of said Section 6.01:
 
“(l)          Unsecured Indebtedness of the Borrower incurred under a term loan
facility under which facility JPMorgan Chase Bank, N.A. is a lender; provided
that (i) the aggregate principal amount of such Indebtedness permitted by this
clause (l) does not exceed $600,000,000 and (ii) the proceeds of such
Indebtedness are used in connection with the Stewart Acquisition;
 
(m)          Unsecured Indebtedness of the Borrower incurred under a bridge loan
facility and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof, in each case under which facility
JPMorgan Chase Bank, N.A. is a lender; provided that (i) the aggregate principal
amount of such Indebtedness permitted by this clause (m) shall not exceed
$725,000,000 and (ii) the proceeds of such Indebtedness are used in connection
with the Stewart Acquisition;
 
(n)           Indebtedness of the Borrower evidenced by New Debt Securities
issued in anticipation of the Stewart Acquisition and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount;
provided that the aggregate principal amount of such Indebtedness permitted by
this clause (n), when combined with the aggregate principal amount of the
Stewart Notes as of the Acquisition Closing Date, does not exceed $725,000,000,
and the stated maturity thereof is after the Maturity Date; and
 
(o)           Unsecured Guarantees by any Guarantor of Indebtedness of the
Borrower permitted under clauses (l), (m) and (n) of this Section 6.01.”
 
8.           Amendment to Section 6.03.  Section 6.03 of the Credit Agreement is
hereby amended to restate clause (f) in its entirety as follows:
 
(f)           Liens in cash collateral (1) pursuant to Section 2.06(j) and
(2) until the Escrow Termination Date, to secure the New Debt Securities.
 
9.           Amendment to Section 6.05.  Section 6.05 of the Credit Agreement is
hereby amended to delete the word “and” immediately prior to clause (v) thereof
and insert the following new clause (vi) immediately after clause (v) thereof:
 
“, and (vi) the Borrower may consummate the Stewart Acquisition in accordance
with the Stewart Acquisition Agreement (without giving effect to any amendments
to, waivers of or consents relating to the Stewart Acquisition Agreement that
are materially adverse to the Lenders and not approved by the Lenders, it being
understood that any amendment to, waiver of or consent relating to the
definition of “Material Adverse Effect” set forth in the Stewart Acquisition
Agreement shall be deemed to be materially adverse to the Lenders).”
 
 
-8-

--------------------------------------------------------------------------------

 
 
10.           Amendment to Section 6.06.  Section 6.06 of the Credit Agreement
is hereby amended to delete the word “and” at the end of clause (l) thereof,
delete the period at the end of clause (m) thereof and replace said period with
a semicolon and the word “and” and insert the following new clause (n) to the
end of said Section 6.06:
 
“(n)          the Stewart Acquisition; provided that it shall be consummated in
accordance with the Stewart Acquisition Agreement (without giving effect to any
amendments to, waivers of or consents relating to the Stewart Acquisition
Agreement that are materially adverse to the Lenders and not approved by the
Lenders, it being understood that any amendment to, waiver of or consent
relating to the definition of “Material Adverse Effect” set forth in the Stewart
Acquisition Agreement shall be deemed to be materially adverse to the Lenders).”
 
11.           Amendment to Section 6.11.  Section 6.11 of the Credit Agreement
is hereby amended to delete the word “and” immediately prior to clause (iv)
thereof and insert a comma in its place and insert the following new clause (v)
immediately after clause (iv) thereof:
 
“and (v) restrictions and conditions contained in (i) the Stewart Indenture or
(ii) agreements relating to Indebtedness permitted by clause (l), (m) or (n) of
Section 6.01, so long as, in the case of this clause (ii), such restrictions and
conditions are customary for facilities of this type.”
 
12.           Amendment to Section 6.12.  Section 6.12 of the Credit Agreement
is hereby amended to restate subsection (a) in its entirety as follows:
 
“(a)         The Borrower will not permit the Leverage Ratio as of the last day
of each fiscal quarter to be greater than 4.00 to 1.00; provided that with
respect to the last day of any fiscal quarter occurring within the six months
following a Qualified Acquisition, the Borrower will not permit the Leverage
Ratio to be greater than 4.25 to 1.00; provided, further, that, notwithstanding
the foregoing, after the Acquisition Closing Date, the Borrower will not permit
the Leverage Ratio to be greater than (i) 5.00 to 1.00 as of the last day of the
fiscal quarter in which the Acquisition Closing Date occurs and as of the last
day of each of the three fiscal quarters ending immediately thereafter,
(ii) 4.75 to 1.00 as of the last day of each of the two fiscal quarters ending
immediately thereafter, (iii) 4.50 to 1.00 as of the last day of each of the two
fiscal quarters ending immediately thereafter, (iv) 4.25 to 1.00 as of the last
day of each of the two fiscal quarters ending immediately thereafter and
(v) 4.00 to 1.00 as of the last day of each fiscal quarter ending thereafter.”
 
 
-9-

--------------------------------------------------------------------------------

 
 
13.           Agreement of Lenders.  The Lenders (a) release the Borrower from
any requirement that SCI Cerberus, LLC become a Guarantor solely as the result
of its merger with Keystone Group Holdings, Inc., effective as of the date of
such merger, and (b) agree that, as of the date hereof, no Excluded Subsidiary
is a Guarantor.
 
14.           Conditions Precedent.  The effectiveness of this Amendment is
subject to satisfaction of the following conditions precedent:
 
(a)           no Default or Event of Default shall exist;
 
(b)           the Agent shall have received counterparts of this Amendment, duly
executed by the Borrower, the Guarantors and the Majority Lenders;
 
(c)           the Agent shall have received an executed copy of that certain
Agreement and Plan of Merger dated as of May 28, 2013, among the Borrower, Rio
Acquisition Corp. and Stewart Enterprises, the terms and conditions of which
shall be reasonably satisfactory to the Agent; and
 
(d)           all fees and expenses payable to the Agent and the Lenders
(including the fees and expenses of counsel to the Agent) accrued and invoiced
to date shall have been paid in full.
 
15.           Ratification.  Each of the Borrower and Guarantors hereby ratifies
all of its Obligations under the Credit Agreement and each of the Loan Documents
to which it is a party, and agrees and acknowledges that the Credit Agreement
and each of the Loan Documents to which it is a party are and shall continue to
be in full force and effect as amended and modified by this Amendment.  Nothing
in this Amendment extinguishes, novates or releases any right, claim, or
entitlement of any of the Lenders or the Administrative Agent created by or
contained in any of such documents nor are the Borrower nor Guarantors released
from any covenant, warranty or obligation created by or contained herein or
therein.
 
16.           Representations and Warranties.  Each of the Borrower and
Guarantors hereby represents and warrants to the Lenders and the Administrative
Agent that (a) this Amendment has been duly executed and delivered on behalf of
each of the Borrower and Guarantors, (b) this Amendment constitutes a valid and
legally binding agreement enforceable against each of the Borrower and
Guarantors in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law,
(c) the representations and warranties contained in the Credit Agreement and the
Loan Documents are true and correct on and as of the date hereof in all material
respects as though made as of the date hereof, except for such representations
and warranties as are by their express terms limited to a specific date, in
which case such representations and warranties were true and correct in all
material respects as of such specific date, (d) no Default or Event of Default
exists under the Credit Agreement or under any Loan Document, (e) the Persons
appearing as Guarantors on the signature pages to this Amendment constitute all
Persons who are required to be Guarantors pursuant to the terms of the Credit
Agreement and each such Person has executed and delivered a Guarantee Agreement;
and (f) the execution, delivery and performance of this Amendment has been duly
authorized by each of the Borrower and Guarantors.
 
 
-10-

--------------------------------------------------------------------------------

 
 
17.           Release and Indemnity.
 
(a)           The Borrower hereby releases and forever discharges the Agent and
each of the Lenders and each affiliate thereof and each of their respective
employees, officers, directors, trustees, agents, attorneys, successors, assigns
or other representatives from any and all claims, demands, damages, actions,
cross-actions, causes of action, costs and expenses (including legal expenses),
of any kind or nature whatsoever, whether based on law or equity, which any of
said parties has held or may now own or hold, whether known or unknown, for or
because of any matter or thing done, omitted or suffered to be done on or before
the actual date upon which this Amendment is signed by any of such parties
(i) arising directly or indirectly out of the Loan Documents, or any other
documents, instruments or any other transactions relating thereto and/or (ii)
relating directly or indirectly to all transactions by and between the Borrower
or its representatives and the Agent, and each Lender or any of their respective
directors, officers, agents, employees, attorneys or other
representatives.  Such release, waiver, acquittal and discharge shall and does
include, without limitation, any claims of usury, fraud, duress,
misrepresentation, lender liability, control, exercise of remedies and all
similar items and claims, which may, or could be, asserted by the Borrower
including any such caused by the actions or negligence of the indemnified party
(other than its gross negligence or willful misconduct).
 
(b)           The Borrower hereby ratifies the indemnification provisions
contained in the Loan Documents, including, without limitation, Section 9.03 of
the Credit Agreement, and agrees that this Amendment and losses, claims, damages
and expenses related thereto shall be covered by such indemnities.
 
18.           Counterparts.  This Amendment may be signed in any number of
counterparts, which may be delivered in original, facsimile or electronic form
each of which shall be construed as an original, but all of which together shall
constitute one and the same instrument.
 
19.           Governing Law.  This Amendment shall be construed in accordance
with and governed by the Law of the State of Texas.
 
 
 
 
-11-

--------------------------------------------------------------------------------

 
 
20.           Final Agreement of the Parties.  THIS AMENDMENT, THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.
 
 
[Signature pages follow]
 
 
 
 
 
 
 
 
 
 
 
-12-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.
    

  BORROWER:           SERVICE CORPORATION INTERNATIONAL,
a Texas corporation                         By: /s/ Eric D. Tanzberger      
Eric D. Tanzberger       Senior Vice President, Chief Financial Officer and
Treasurer            

 
 
 
 
 
 
 
 
Signature Page to Second Amendment to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
      

  GUARANTORS:           SCI MANAGEMENT L.P.               By: SCI ADMINISTRATIVE
SERVICES, LLC, General Partner                       By:  /s/ Curtis G. Briggs  
      Curtis G. Briggs         Vice President                      

        

  SCI EASTERN MARKET SUPPORT CENTER, L.P.               By: SCI EOPS HQ, INC.,
General Partner                       By: /s/ Curtis G. Briggs         Curtis G.
Briggs         Vice President                      

                               

  SCI HOUSTON MARKET SUPPORT CENTER, L.P.               By: SCI HOUSTON HUB,
INC., General Partner                       By: /s/ Curtis G. Briggs        
Curtis G. Briggs         Vice President                      

             

  REMEMBRANCE MEMORIAL TRADITIONS, LLC                     By: /s/ Curtis G.
Briggs       Curtis G. Briggs       Manager                      

 
 
 
 
 
 
Signature Page to Second Amendment
 
 
 

--------------------------------------------------------------------------------

 
                         

  PINEY GROVE, LLC and STORMY SKY, LLC                     By: /s/ Edward A.
Fowler       Edward A. Fowler       Manager of each of the above-named companies
                     

              

  EVANS & EARLY MORTUARY, LLC                     By: /s/ Janet S. Key      
Janet S. Key       Manager                      

                              

  MFH, L.L.C.               By: Carothers Holding Company, LLC, Sole Member    
                  By: /s/ Curtis G. Briggs         Curtis G. Briggs         Vice
President                      

                         

  MCH WILSON, INC.                     By: /s/ Marco J. Rimassa       Marco J.
Rimassa       President                      

                          

  TRUST ADVISORS, INC.                     By: /s/ Eric P. Bartee       Eric P.
Bartee       President                      

 
 
Signature Page to Second Amendment
 
 
 

--------------------------------------------------------------------------------

 
                         

  EACH OF THE OTHER SUBSIDIARIES LISTED ON SCHEDULE 1 HERETO                    
  By: /s/ Curtis G. Briggs       Curtis G. Briggs       President or Vice
President of each of such subsidiaries                      

 
 
 
 
 
 
 
 
 
 
Signature Page to Second Amendment
 
 
 

--------------------------------------------------------------------------------

 
                    
SCHEDULE 1
 
GUARANTORS
 
ADVANCE FUNERAL INSURANCE SERVICES
ADVANCE PLANNING OF AMERICA, INC.
ADVANCED PLANNING (ALABAMA), INC.
AFFILIATED FAMILY FUNERAL SERVICE, INC.
ALDERWOODS (ALASKA), INC.
ALDERWOODS (ARKANSAS), INC.
ALDERWOODS (CHICAGO CENTRAL), INC.
ALDERWOODS (CHICAGO NORTH), INC.
ALDERWOODS (COLORADO), INC.
ALDERWOODS (CONNECTICUT), INC.
ALDERWOODS (GEORGIA), INC.
ALDERWOODS (IDAHO), INC.
ALDERWOODS (ILLINOIS), INC.
ALDERWOODS (INDIANA), INC.
ALDERWOODS (KANSAS), INC.
ALDERWOODS (MARYLAND), INC.
ALDERWOODS (MASSACHUSETTS), INC.
ALDERWOODS (MICHIGAN), INC.
ALDERWOODS (MINNESOTA), INC.
ALDERWOODS (MISSISSIPPI), INC.
ALDERWOODS (MISSOURI), INC.
ALDERWOODS (MONTANA), INC.
ALDERWOODS (NEVADA), INC.
ALDERWOODS (NEW MEXICO), INC.
ALDERWOODS (NEW YORK), LLC
ALDERWOODS (NORTH CAROLINA), INC.
ALDERWOODS (OHIO) CEMETERY MANAGEMENT, INC.
ALDERWOODS (OHIO) FUNERAL HOME, INC.
ALDERWOODS (OKLAHOMA), INC.
ALDERWOODS (OREGON), INC.
ALDERWOODS (PARTNER), INC.
ALDERWOODS (SOUTH CAROLINA), INC.
ALDERWOODS (TENNESSEE), LLC
ALDERWOODS (TEXAS), INC.
ALDERWOODS (WASHINGTON), INC.
ALDERWOODS (WEST VIRGINIA), INC.
ALDERWOODS (WISCONSIN), INC.
ALDERWOODS GROUP (CALIFORNIA), INC.
AMERICAN BURIAL AND CREMATION CENTERS, INC.
AMG, INC.
AUMAN FUNERAL HOME, INC.
AUMAN’S, INC.
  
 
 

--------------------------------------------------------------------------------

 
  
BAMFH, INC.
BEHM FUNERAL PROPERTIES, INC.
BENNETT-EMMERT-SZAKOVITS FUNERAL HOME, INC.
BRIGHT UNDERTAKING COMPANY
BURGEE-HENSS-SEITZ FUNERAL HOME, INC.
CALIFORNIA CEMETERY AND FUNERAL SERVICES, LLC
CAROTHERS HOLDING COMPANY, LLC
CEMCARE, INC.
CHARLES S. ZEILER & SON, INC.
CHAS. PETER NAGEL LLC
CHICAGO CEMETERY CORPORATION
CHRISTIAN FUNERAL SERVICES, INC.
DANZANSKY-GOLDBERG MEMORIAL CHAPELS, INC.
DIGNITY MEMORIAL NETWORK, INC.
DIRECTORS SUCCESSION PLANNING II, INC.
DIRECTORS SUCCESSION PLANNING, INC.
DSP GENERAL PARTNER II, INC.
DSP GENERAL PARTNER, INC.
DUNWOOD CEMETERY SERVICE COMPANY
EAGLE FINANCIAL ASSOCIATES, INC.
EARTHMAN HOLDINGS, INC.
EARTHMAN LP, INC.
ECI CEMETERY SERVICES OF MARYLAND, LLC
ECI SERVICES OF MAINE, INC.
ECI SERVICES OF NEW HAMPSHIRE, INC.
ED MELENYZER CO.
EDWARD SAGEL FUNERAL DIRECTION, INC.
ELMWOOD ACQUISITION CORPORATION
ENSURE AGENCY OF PENNSYLVANIA, INC.
EVERGREEN FUNERAL HOME AND CEMETERY, INC.
FAMILY CARE, INC.
FHC REALTY, INC.
FLECK FUNERAL HOME, INC.
FLORIDA MARKER, LLC
FRANCIS F. SEIDEL, INC.
FUNERAL SERVICE PENNSYLVANIA, LLC
FUNERAL SERVICE, INC.
GARDEN STATE CREMATORY, INC.
GARY L. KAUFMAN FUNERAL HOME AT MEADOWRIDGE MEMORIAL PARK, INC.
GARY L. KAUFMAN FUNERAL HOME SOUTHWEST, INC.
GEORGE WASHINGTON CEMETERY COMPANY, LLC
GILA MOUNTAIN DEVELOPMENT CO., INC.
GRACELAND CEMETERY DEVELOPMENT CO.
GREEN SERVICE CORPORATION
H. SAMSON, INC.
H.P. BRANDT FUNERAL HOME, INC.
         
 
 

--------------------------------------------------------------------------------

 
         
HAROLD B. MULLIGAN CO., INC.
HAWAIIAN MEMORIAL LIFE PLAN, LTD.
HEALY-HAHN FUNERAL PROPERTIES, INC.
HHFP, INC.
I. J. MORRIS, LLC
JOSEPH GAWLER’S SONS, LLC
KER-WESTERLUND FUNERAL HOME, INC.
KEYSTONE ADVANCE PLANNING, INC.
KEYSTONE AMERICA, INC.
KEYSTONE INDIANA, INC.
KEYSTONE KENTUCKY, INC.
KEYSTONE MICHIGAN, INC.
KNAUSS ENTERPRISES LIMITED LIABILITY COMPANY
KNEE FUNERAL HOME OF WILKINSBURG, INC.
LAKE VIEW MEMORIAL GARDENS, INC.
LAUGHLIN FUNERAL HOME, LTD.
LEMMON FUNERAL HOME OF DULANEY VALLEY, INC.
LHT CONSULTING GROUP, LLC
LINEBERRY GROUP, INC.
LORING BYERS FUNERAL DIRECTORS, INC.
MAKING EVERLASTING MEMORIES, LLC
MCHUGH FUNERAL HOME, INC.
MEMORIAL GUARDIAN PLANS, INC., a Delaware corporation
MEMORIAL GUARDIAN PLANS, INC., a Missouri corporation
MILLER-DIPPEL FUNERAL HOME, INC.
MORAN-ASHTON FUNERAL HOME, INC.
MOUNT AUBURN MEMORIAL PARK, INC.
MOUNT VERNON MEMORIAL PARK
NATIONAL CREMATION SERVICE, INC.
NEW YORK FUNERAL CHAPELS, LLC
NEW YORK MARKER, LLC
NINETEEN THIRTY-FIVE HOLDINGS, INC.
NORTHERN LAND COMPANY, INC.
OAK WOODS MANAGEMENT COMPANY
OAKLAWN CEMETARY ASSOCIATION
OFTC, INC.
OSIRIS HOLDING CORPORATION
OSIRIS HOLDING OF FLORIDA, INC.
PALM MORTUARY, INC.
PINEVIEW MEMORIAL PARK, INC.
PIONEER FUNERAL PLANS, INC.
PSI FUNDING, INC.
REEVES, INC.
RH CEMETERY CORP.
RH MORTUARY CORPORATION
RIDGEWOOD CEMETERY COMPANY, INC.
             
 
 

--------------------------------------------------------------------------------

 
           
RIO ACQUISITION CORP.
ROBERT DOUGLAS GOUNDREY FUNERAL HOME, INC.
ROBERT L. HENDRICKS FUNERAL HOME, INC.
ROHLAND FUNERAL HOME
ROSE HILLS COMPANY
ROSE HILLS HOLDINGS CORP.
ROSEDALE CEMETERY COMPANY
ROSEDALE FUNERAL CHAPEL, INC.
RUZICH FUNERAL HOME, INC.
S & H PROPERTIES AND ENTERPRISES, INC.
SALVATORE AIR TRANSPORTATION CORP.
SAUL-GABAUER FUNERAL HOME, INC.
SCHIMUNEK FUNERAL HOME, INC.
SCI ADMINISTRATIVE SERVICES, LLC
SCI ALABAMA FUNERAL SERVICES, LLC
SCI ALASKA FUNERAL SERVICES, INC.
SCI ARIZONA FUNERAL SERVICES, INC.
SCI ARKANSAS FUNERAL SERVICES, INC.
SCI CALIFORNIA FUNERAL SERVICES, INC.
SCI CAPITAL CORPORATION
SCI CAPITAL HOLDINGS, INC.
SCI COLORADO FUNERAL SERVICES, INC.
SCI CONNECTICUT FUNERAL SERVICES, LLC
SCI EOPS HQ, INC.
SCI FINANCIAL SERVICES, INC.
SCI FUNERAL & CEMETERY PURCHASING COOPERATIVE,  INC.
SCI FUNERAL SERVICES OF FLORIDA, INC.
SCI FUNERAL SERVICES OF NEW YORK, INC.
SCI FUNERAL SERVICES, LLC
SCI GEORGIA FUNERAL SERVICES, INC.
SCI HOUSTON HUB, INC.
SCI ILLINOIS SERVICES, INC.
SCI INDIANA FUNERAL SERVICES, INC.
SCI INVESTMENT SERVICES, INC.
SCI IOWA FINANCE COMPANY
SCI IOWA FUNERAL SERVICES, INC.
SCI KANSAS FUNERAL SERVICES, INC.
SCI KENTUCKY FUNERAL SERVICES, INC.
SCI LOAN SERVICES, LLC
SCI LOUISIANA FUNERAL SERVICES, INC.
SCI MARYLAND FUNERAL SERVICES, INC.
SCI MICHIGAN FUNERAL SERVICES, INC.
SCI MINNESOTA FUNERAL SERVICES, INC.
SCI MISSISSIPPI FUNERAL SERVICES, INC.
SCI MISSOURI FUNERAL SERVICES, INC.
SCI NEBRASKA FUNERAL SERVICES, INC.
         
 
 

--------------------------------------------------------------------------------

 
             
SCI NEW JERSEY FUNERAL SERVICES, INC.
SCI NEW MEXICO FUNERAL SERVICES, INC.
SCI NORTH CAROLINA FUNERAL SERVICES, LLC
SCI OHIO FUNERAL SERVICES, INC.
SCI OKLAHOMA FUNERAL SERVICES, INC.
SCI OREGON FUNERAL SERVICES, INC.
SCI PENNSYLVANIA FUNERAL SERVICES, INC.
SCI RHODE ISLAND FUNERAL SERVICES, LLC
SCI SERVICES (ALABAMA), INC.
SCI SOUTH CAROLINA FUNERAL SERVICES, INC.
SCI SPECIAL, INC.
SCI TENNESSEE FUNERAL SERVICES, LLC
SCI TEXAS FUNERAL SERVICES, INC.
SCI UTAH FUNERAL SERVICES, INC.
SCI VIRGINIA FUNERAL SERVICES, INC.
SCI WASHINGTON FUNERAL SERVICES, INC.
SCI WEST VIRGINIA FUNERAL SERVICES, INC.
SCI WESTERN MARKET SUPPORT CENTER, INC.
SCI WISCONSIN FUNERAL SERVICES, INC.
SENTINEL SECURITY PLANS, INC.
ST. LAURENT FUNERAL HOME, INC.
STEPHENS BURIAL ASSOCIATION, INC.
STEPHENS FUNERAL BENEFIT ASSOCIATION, INC.
STEPHENS FUNERAL FUND, INC.
STERLING-ASHTON-SCHWAB FUNERAL HOME, INC.
STERLING-ASHTON-SCHWAB-WITZKE FUNERAL HOME OF CANTONVILLE, INC.
THE KNOLLWOOD CEMETERY COMPANY
THE SCHIMUNEK FUNERAL HOME OF BEL AIR, INC.
THEO C. AUMAN, INC.
THOMAS M. QUINN & SONS, LLC
TMJ LAND, INC.
UNISERVICE CORPORATION
UNIVERSAL MEMORIAL CENTERS V, INC.
UNIVERSAL MEMORIAL CENTERS VI, INC.
VANCOUVER FUNERAL CHAPEL, INC.
WACO MEMORIAL PARK, INC.
WASATCH LAND AND IMPROVEMENT COMPANY
WESTMINSTER GARDENS, INC.
WFG LIQUIDATION CORPORATION
WIEN & WIEN, INC.
WITZKE FUNERAL HOMES, INC.
WMP, INC.
WOODLAWN CEMETERY OF CHICAGO, INC.
WOODLAWN MEMORIAL PARK, INC.
WORKMAN MILL INVESTMENT COMPANY
WPALM, INC.
             
 
 

--------------------------------------------------------------------------------

 
             
ZARRO FUNERAL HOME
ZS ACQUISITION, INC.
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
      

  ADMINISTRATIVE AGENT AND LENDER:           JPMORGAN CHASE BANK, N.A.          
              By:  /s/ John Kushnerick     Name: John Kushnerick     Title: Vice
President            

 
 
 
 
 
 
 
 
 
Signature Page to Second Amendment to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
                    
 

  LENDER:           BANK OF AMERICA, N.A.                         By: /s/ Forest
S. Singhoff     Name: Forest S. Singhoff     Title: Senior Vice President      
     

 
  
 
 
 
 
 
 
 
 
 
 
Signature Page to Second Amendment to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
    
 

  LENDER:           WELLS FARGO BANK, NATIONAL ASSOCIATION                      
  By: /s/ Matthew Olson     Name: Matthew Olson     Title: Vice President      
     

 
 
 
 
 
 
 
 
 
 
 
Signature Page to Second Amendment to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
                      

  LENDER:           COMPASS BANK dba BBVA COMPASS                         By:
/s/ Ramon Garcia     Name: Ramon Garcia     Title: Senior Vice President        
   

 
 
 
 
 
 
 
 
 
 
Signature Page to Second Amendment to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
                         

  LENDER:           THE BANK OF NOVA SCOTIA                         By: /s/
Michelle C. Phillips     Name: Michelle C. Phillips     Title: Director        
   

 
 
 
 
 
 
 
 
 
 
Signature Page to Second Amendment to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
                               
 

  LENDER:           SUNTRUST BANK                         By: /s/ Carle A.
Felton II     Name: Carle A. Felton II     Title: Director            

 
 
 
 
 
 
 
 
 
 
 
Signature Page to Second Amendment to Credit Agreement
 

--------------------------------------------------------------------------------